DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-22, 24-26, 28-30, and 33-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930) as evidenced by Daly et al. (US 2009/0192247).
Regarding Claims 21-22, Schlegel discloses coating a metal substrate with a basecoat/coating powder with a flow of 40 mm or less, preferably 20 mm or less, and more preferably 14-16 mm and an accent powder (second powder) with a flow of 70-80 mm ([17, 31, 47, 48]; Table 1). Therefore, it teaches a preferable range with a value (20 mm) which is within the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding “ambient temperature.” The process limitation is given little patentable weight in a product claim. Furthermore, whatever temperature at which the first powder coating composition is applied to a surface of the metal substrate is ambient temperature. Additionally, Schlegel discloses preheating the substrate is optional, and further that the powders are applied without heating [39, 40].
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Schlegel fails to teach the precise range of a first coating composition with a flow of about 20 to 35 mm. However, Schlegel provides evidence that flow is a result-effective variable, known in the prior art to affect the powders appearance during cure [0031]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the coated article of US’930 by providing the first coating composition with a flow within the recited range through routine optimization. 
Schlegel discloses heating after both the coating powder and accent powder are provided to form a cured coating [35, 41, 45, 48], i.e. continuous coating cured in a single heating step.
If it was determined that the hot plate melt flow values of the example of Schlegel ([31, 48]; Table 1) did not meet the presently claimed flow, it is noted that since the claims are directed to a coated article (i.e. the post-heating continuous coating), the flow values of the powders and the heating step are process limitations in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Schlegel discloses the coating may be a weatherable coating [5, 7, 26, 36] on metal [9, 47]. It is noted that weatherability of metal conventionally includes control of corrosion. Schlegel discloses both smooth and matte smooth finish [24, 55, 56]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the coated article by choosing the components from the alternatives disclosed in Schlegel as described above, since Schlegel discloses each component in nonexclusive embodiments.
Given that Schlegel discloses coated article identical to that presently claimed, including first powder coating and second powder coating with flow rates as claimed, the coated article would inherently be corrosion resistant and have surface smoothness as claimed.
Alternatively with respect to the smoothness, it is noted that Schlegel does not explicitly disclose smoothness on a PCI scale.
However, it would have been an obvious matter of design choice to choose smoothness values including those presently claimed, as necessitated by the specific requirements of a given application to achieve a desired decorative effect, wherein Daly (US’247) shows that higher PCI smoothness values closer to 10 indicate higher levels of smoothness [ 75] such as 8 for known powder coatings ([77-79]; Table 3).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Schlegel discloses selective application and/or removal of any powder applied to substrates [43, 44] to achieve desired coverage including three dimensional texture such as 20 to 100 micrometers [24] for films with an overall thickness such as 152.4 + 50.8 = 203.2 microns [41], resulting in variations of thickness (coverage) including about 10%.
SchegeI fails to teach specific amounts of coverage specifically to edges. However, it would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [36, 43, 44, 47], such particular areas including edges, as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [36, 43, 44].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 24 and 25, Schlegel discloses accent powder with a flow of 70-80 mm ([17, 31, 48]; Table 1).
Regarding claim 26, Schlegel discloses accent powder with a flow of 70-80 mm ([17, 31, 48]; Table 1).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 28, Schlegel discloses the accent powder has a 60 degree gloss of 70-80 ([48]; Table 1). 
Schlegel does not explicitly disclose the cured coating may have a 20 degree gloss of at least 50%.
However, given that Schlegel discloses the final coat may have high gloss such as 70-80 %, discloses both smooth and matte smooth finish, and further discloses specific flow values that effect powdery appearance and filler choice to increase coating gloss ([24, 31, 32, 48]; Table 1), it would have been an obvious matter of design choice to modify gloss by adjusting the above parameters to values including those presently claimed, as necessitated by the specific requirements of a given application to achieve a desired decorative effect.
Regarding claim 29, Schlegel discloses selective application and/or removal of any powder applied to substrates [43, 44] to achieve desired coverage including three dimensional texture such as 20 to 100 micrometers [24] for films with an overall thickness such as 152.4 + 50.8 = 203.2 microns [41], resulting in variations of thickness (coverage) including about 10%.
SchegeI fails to teach specific amounts of coverage specifically to edges. However, it would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [36, 43, 44, 47], such particular areas including edges, as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [36, 43, 44].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 30, Schlegel discloses pretreating the metal substrate with a priming basecoat [36-38, 40, 48]. 
Regarding claim 33, Schlegel discloses heating to 190.55° C [48].
Regarding claim 34, Schlegel discloses heating to a temperature of 149 to 204.4 C [45].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 35, Schlegel discloses curing thermally and/or with UV, such as heating to a temperature of 149 to 204.4 C or with a curing energy of 0.1 to 3.0 J/cm2 [45]. Schlegel discloses coating powders may have a curing temperature of just above 110 C [37].
Schlegel does not explicitly disclose heating to a temperature of 120 to 135 C. However, given that Schlegel discloses combinations of curing methods and further discloses temperatures above 110 C may be sufficient to cure the coating powder, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the curing temperature including to claimed values as necessitated by the specific requirements of a given application.
Further, this process is a process limitation in a product claim.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claims 36-38, Schlegel discloses selective application and/or removal of any powder applied to substrates [43, 44].
It would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [36, 43, 44, 47], such particular areas including one or more edges, as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [36, 43, 44].
Regarding claim 39, Schlegel discloses the first color applied to a thickness of 12.7 to 152.4 micrometers [41].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 40, Schlegel discloses the accent color applied to a thickness of preferably 12.7 to 50.8 micrometers [41].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930) as evidenced by Daly et al. (US 2009/0192247) and Muth et al. (US 2009/0130304).
Regarding claims 36-38, Schlegel discloses selective application and/or removal of any powder applied to substrates [43, 44].
There is no explicit disclosure of applying the coating (first) powder and/or accent (second) powder only to one or more edges of the substrate.
Muth discloses multi-layer powder coatings [12] on substrates wherein the coating may be deposited selectively on the substrate including onto edge portions [14].
It would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [36, 43, 44, 47], such particular areas including one or more edges [14], as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [36, 43, 44].
Claims 36-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930, already made of record) as evidenced by Daly et al. (US 2009/0192247) and further in view of Langlois (US 2010/0266782).
Regarding claims 36-38, Schlegel discloses selective application and/or removal of any powder applied to substrates [43, 44].
There is no explicit disclosure of applying the coating (first) powder and/or accent (second) powder only to one or more edges of the substrate.
Langlois discloses powder coating application with co-curing of two powder coats (Langlois Abstract) wherein known application choices include selective coating on edges [19, 20].
It would have been an obvious matter of design choice to apply the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars, such particular areas including one or more edges, as necessitated by the specific requirements of a given application such as priming or preparing materials for automotive use as taught by Langlois.
Response to Arguments
Applicant’s amendment, filed 6 July 2022, with respect to the rejections of Claim 22 under 35 USC 112 overcomes the previous rejections under 35 USC 112.  The rejections of Claim 22 under 35 USC 112 have been withdrawn. 
Applicant's arguments filed 06 July 2022 with respect to the rejections of Claims 21-22, 24-26, 28-30, and 33-40 under 35 USC 103 have been fully considered but they are not persuasive.
In response to Applicant’s argument that none of the cited references teach or suggest every element of amended Claim 21 (Remarks, p. 6, last paragraph), the cited references along with technical reasoning teach or suggest that every element of the claimed invention -- a product -- would have been obvious at the time of invention. Process steps (e.g. applying at ambient temperature) are given little patentable weight in the examination of the product. Even so, regarding “ambient temperature,” whatever temperature at which the first powder coating composition is applied to a surface of the metal substrate is ambient temperature. Additionally, Schlegel discloses preheating the substrate is optional, and further that the powders are applied without heating [39, 40].
In response to Applicant’s argument that Schlegel fails to identify flow rate as a result-effective variable for providing smoothness or edge coverage (Remarks, p. 7), the previous Office Action does not in fact allege that flow is a “result-effective variable for providing smoothness and edge coverage.” Instead, the Office Action states that “Schlegel provides evidence that flow is a result-effective variable, known in the prior art to affect the powders appearance during cure [0031].” Schlegel states,
[0031] "Hot plate melt flow" (HPMF) testing may be used to determine whether a powder coating finish is "textured." Coating powders having an HPMF of 40 mm or less at 190.55.degree. C. (375.degree. F.), preferably 20 mm or less at 190.55.degree. C. (375.degree. F.), and, more preferably, 14 to 16 mm at 190.55.degree. C. (375.degree. F.). Limited HPMF refers to the ability of a coating powder to retain its powdery appearance during cure.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712